DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
 


Election/Restrictions
Newly submitted claims 15 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They do not belong to the elected Species 1 which includes Figs. 1 and 16.  Claim 25 recites further pushing the protective eyewear frames against the individual protective eyewear lenses to assemble, Examiner notes that the detent of Fig. 1 does not provide such a function and Claim 25 is not part of the elected invention.  Examiner further notes it is unclear as to whether claim 15 is part of the elected invention.  Examiner has interpreted claim 15 to be that of a loading opening type.  Examiner notes that if claim 15 is not such, then claim 15 is to be restricted for not being a part of the elected invention.
s 1, 8, 9, 15-20, and 28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 15 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Objections
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 15, 21-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the detent in the front panel” – Examiner notes that the detent was previously described as being in the opening, and the opening in the front panel.  Examiner finds the phrase confusing in that it appears to be a lack of antecedent basis.

Claim 21 further describes “is being exposed by the opening” when it appears that the function to which the Applicant is citing happens after the step and not before the step of dispensing of one individual protective eyewear lenses.

Claim 23 recites further comprising a mechanism including the detent in the opening, the mechanism pushes the protective eyewear lenses open as the individual protective eyewear is pulled out of the dispenser.  Examiner is unsure what is meant by such a mechanism as a detent has already been mentioned in claim 21, and it is 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad et al. (US 2012/0272437 – hereinafter Grad) in view of Pawlowski et al. (4,170,325 – hereinafter Pawlowski).
Re Claim 21:
Grad teaches a plurality of protective eyewear lenses (100, 1104) held detachably together (see Fig. 11B), a housing (1108) having a front panel and sidewalls defining an interior volume configured to hold the plurality of protective eyewear lenses (100, 1124); an opening (1122) in the front panel (see Figs. 11A-11B); whereby one individual protective eyewear lenses (1104) from among the plurality of protective eyewear lenses (100, 1124) being exposed by the opening (1122) in the front panel; whereby next 

Pawlowski teaches a detent (two separate detents, represented by 19a), the detent (19a) in the opening (19), whereby one individual (product)  from among the plurality of (products) being exposed by the opening (19) while engaging the detent (19a) in a front panel (12) (see Fig. 1), whereby next individual (product)  from among the plurality of (products) is being exposed by the opening (19) in the front panel (12) upon detachable removal of the one (product) through the opening (19) and from disengagement with the detent (19a) (during and after dispensing of an initial product) (see Fig. 3); the next individual (product) engaging the detent (19a) while being exposed by the opening (19) before being removed through the opening (19) (see Figs. 1-3).  Therefore, it would 

Further Re Claim 26:
Grad teaches wherein while detachably removing the individual protective eyewear lenses from the dispenser, protective eyewear lenses are rotated with respect to protective eyewear frames attached to the protective eyewear lenses, and protective eyewear glasses are assembled (Grad provides such a feature as when assembling the eyewear – see Figs. 1-9).

Further Re Claim 30:
Grad teaches wherein the frame consists of a foam head band configured to achieve a standoff spacing required to clear a user’s nose when the lenses are a full face shield (see paragraph [0027]).

5.    Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view Andrew M. Levin (US 2007/0215634 - hereinafter Levin).
Re Claim 8:
Grad in view of Pawlowski teaches the device of claim 1, but fails to teach an electrical display coupled to the dispenser that is configured to convey at least one of a count of 

Levin teaches an electrical display coupled to a dispenser that is configured to convey at least one of a count of products in the dispenser and instructions for using the products (see paragraph [0024]). Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Grad in view of Pawlowski with that of Levin so as increase reliability.

Claims 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view of Clark Hackney (US 8,136,697 – hereinafter Hackney).
Re Claims 15 and 22:
Grad in view of Pawlowski teaches the device of claim 21, but where Grad fails to teach a second opening in the housing for inserting the protective eyewear frames, and a mechanism including a compression force acting on the individual protective eyewear within the interior volume of the dispenser to prevent rotation, such as by weight of the plurality of protective eyewear, gravity and/or a spring pushing downward below a top of the dispenser.

Pawlowski teaches limiting of the size of the opening to allow rotation upon removal of the (product) (Examiner notes the product is capable of being rotated, specifically in an 

Hackney further in view teaches a second opening (near 16) in the housing for inserting the (products), and a mechanism (58) including a compression force acting on the individual protective eyewear within the interior volume of the dispenser to prevent rotation, such as by weight of the plurality of protective eyewear, gravity and/or a spring pushing downward below a top of the dispenser (see Fig. 24 – see Figs. 1-25).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Grad in view of Pawlowski with that of Hackney to maintain alignment of stacked product within a device.  

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view of William Schoenefeld (3,450,308 – hereinafter Schoenefeld).
Re Claim 23:
Grad teaches in view of Pawlowski the device of claim 21, but fails to teach a mechanism including the detent in the opening, the mechanism pushes the protective eyewear lenses open as the individual protective eyewear is pulled out of the dispenser.

.  



Claims 9 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view of Drummond et al. (US 7,971,620 – hereinafter Drummond).
Re Claims 9 and 24:
Grad in view of Pawlowski teaches the device of claim 21, but fails to teach a scanner coupled to the dispenser that is configured to wirelessly scan at least one of user information and dispensed protective eyewear lenses.

Drummond teaches a scanner (180) coupled to a dispenser that is configured to wirelessly scan at least one of user information and dispensed protective eyewear .  

Claims 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view of Tedesco et al. (US 8,494,507 – hereinafter Tedesco).
Re Claims 27 and 28:
Grad in view of Pawlowski teaches the device of claim 21, but fails to teach further comprising an embedded RFID transponder in communication with the eyewear for at least one of: compliance, inventory management, product tracking, and facilitating reordering.


Tedesco teaches an embedded RFID transponder in communication with the eyewear for at least one of: compliance, inventory management, product tracking, and facilitating reordering (see col. 4 line 63 to col. 5 line 16).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Grad in view of Smith with that of Tedesco to provide compliance information as known within the art.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grad in view of Pawlowski and further in view of Andrew M. Levin (US 2007/0215634 – hereinafter Levin).
Re Claim 29:
Grad in view of Pawlowski teaches the device of claim 21, but fails to teach a sensor provided in the dispenser for inventory management.

Levin teaches a sensor provided in the dispenser for inventory management (see paragraph [0079]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Grad in view of Pawlowski with that of Levin monitor product within a dispenser for maintaining optimal conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nils Gustav Thor (Re. 21,398) discloses detents (47, 48). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651